DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claim is indefinite because it is vague as to whether it is drawn to the subcombination of a blow bar alone (as their preambles would appear to suggest) or whether it is drawn to the combination of the blow bar and corresponding impact crusher (as further limitations in line 1-2 of claim 13 would appear to suggest “for inserting in an axially parallel blow bar holder of a rotor of an impact crusher”). In this office action it is presumed that claim is drawn to the subcombination of the blow bar, in conformance with the claim preamble and in order to give the claims their broadest reasonable interpretation during examination thereof. Accordingly, all references in the impact crusher or portions thereof are not considered further structurally limiting with respect to the claimed blow bar. Instead all such references are considered to recite intended uses of the claimed blow bar.
On the other hand clarification of the scope of the claims is required in response to this office action. For example, if the applicant wishes to claim any portion of the impact crusher, such as the blow bar holder of a rotor, in combination with the claimed blow bar then the same should be clearly done using appropriate claim terminology. The applicant may also wish to note in this regard that it is by now well settled that features not claimed may not be relied upon in support of patentability of claims. 
Claim 13 is indefinite since all that the applicant considers to be encompassed by the phrase “extends in parallel relationship to the blow bar holder in an installation position” in line 4 cannot be determined, the claim appears to recite a method step “an installation position”. It is not clear how this recitation is intended to further structurally limit the claimed blow bar. 
Claim 24 recites the limitation "the slanted surfaces" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 17, 19-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over DE202017103587, hereinafter DE’587 in view of DE29521377, hereinafter DE’377.
	DE’587 discloses in Figs. 1-4, a striking plate 6 for insertion into an axially parallel striking plate receiving portion of a rotor of an impact crusher, having the following characteristics as shown in Fig. 2: a) the striking plate 6 has, within a Cartesian coordinate system, a longitudinal axis extending in the z-direction and extending parallel to the striking plate receptacle in the mounted position, a vertical axis extending in the y-direction and directed towards the radially outer top surface of the striking plate, and a transverse axis extending in the x-direction and directed towards the longitudinal sides of the striking plate; b) the striking plate is rotationally symmetrically configured about the longitudinal axis; c) the striking plate has at its upper and lower ends in the vertical direction, respectively, a head 8 having a rectangular cross-section, each head having sides with longitudinal sides (9-10, 11 and 14) extending parallel to each other at a first pitch such that the head has a thickness between the sides; d) providing an intermediate region (16-18) between the two heads in which the position of the y-z plane is determined at the central longitudinal axis (Fig. 4); e) the intermediate region has a thickness (B4) over most of its length which is not less than the first spacing (B1) of the sides of the head. 
DE’587 does not disclose that the sides extend parallel to the y-z plane and that the two heads are offset in the transverse direction by a second spacing with respect to the y- z plane in opposite directions, so that the support shoulders are arranged at the transition to the intermediate region. 
DE’377 is cited to show desirability, in the relevant art, to have a sound synthesizer [balls 24] in a figurine [doll 12 and ball14], which is activated by motion of the figurine [col 2 lines 1-3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of DE’587 with the two heads are offset in the transverse direction as taught by DE’377 which are well known alternate types of blow bar head which will perform the same function of processing/striking material, if one is replaced with the other. 
Allowable Subject Matter
7.	Claims 16, 18, 22 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose a blow bar.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725